Exhibit 99.01 November 17, 2010 Peter S. Kraus Chairman and Chief Executive Officer AllianceBernstein: Breadth and Balance Bank of America Merrill Lynch Banking and Financial Services Conference 2010 BofA Merrill Lynch Banking and Financial Services Conference 1 AllianceBernstein.com Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products and separately-managed accounts, general economic conditions, industry trends, future acquisitions, competitive conditions, and current and proposed government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly-traded partnerships are taxed.
